Exhibit 10.01

 

FIRST AMENDMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This First Amendment to Amended and Restated Employment Agreement is entered
into between GENERAL MOLY, INC., a Delaware corporation (the “Company”) and
Bruce D. Hansen (“Executive”) to be effective as of September 6, 2013.

 

RECITALS

 

A.                                    Effective as of January 1, 2012, the
Company and Executive entered into an Amended and Restated Employment Agreement
(the “Agreement”).

 

B.                                    Effective September 7, 2013 the Company is
instituting a Temporary Salary Reduction Program to assist the Company with cash
conservation efforts as the Company progresses financing efforts for the
construction and operation of the Mt. Hope Project in Eureka County, Nevada.

 

C.                                    Executive and the Company desire to amend
the Agreement to make clear that Executive’s Base Compensation pursuant to the
Agreement shall not be reduced or otherwise affected by the Company’s Temporary
Salary Reduction Program, as approved by the Board of Director, for the limited
purpose of determining Severance Pay under the Agreement.

 

D.                                    Executive and the Company also desire to
amend the Agreement to temporarily remove application of the material diminution
definition of Good Reason related to Executive’s base compensation for the
limited period that the Company’s Temporary Salary Reduction Program is in
place.

 

E.                                     Executive and Company agree to revoke
this First Amendment at the termination of the Temporary Salary Reduction
Program.

 

AMENDMENT

 

1.                                      Section 3.1 Base Compensation is hereby
amended by the addition of the following two sentences at the end of
Section 3.1:

 

Executive’s base compensation, as reduced by the September 7, 2013
implementation of the Company’s Temporary Salary Reduction Program, shall not be
used for determining “Severance Pay” under Sections 4.3(a)(i) and (b)(i), and
4.4(a)(ii).  To avoid any doubt, Executive’s Base Compensation for determination
of Severance Pay under Sections 4.3(a)(i) and (b)(i), and 4.4(a)(ii) shall be
equal to Executive’s base compensation on September 5, 2013.

 

2.                                      Section 4.2(d)(i) is hereby amended to
add the following underlined phrase concerning the definition of “Good Reason”.

 

i.                  a material diminution on Executive’s base compensation, not
including any reduction to Executive’s base compensation agreed to between
Company and Executive during the term of the Company’s Temporary Salary
Reduction Program, implemented on September 7, 2013.

 

SIGNATURE PAGE TO FOLLOW

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Amended
and Restated Employment Agreement on the dates set forth below, to be effective
as of September 6, 2013

 

 

COMPANY:

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

 

By:

/s/ R. Scott Roswell

 

 

 

 

Date:

9/3/13

 

 

 

 

Its:

Corporate Counsel, VP Human Resources

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

/s/ Bruce D. Hansen

9/3/13

 

Bruce D. Hansen

Date

 

--------------------------------------------------------------------------------